Exhibit 33 ARCH HILL CAPITAL N.V. Noordwal 10 2en Haag Netherlands April 12, 2011 To the Investors set forth on Schedule A attached hereto at the addresses set forth therein: On behalf of Arch Hill Capital N.V. (“Arch Hill”) and Stichting Gemeenschappelijk Bezit LTC (“Stichting”), please be advised that we are providing notice of termination of a certain Governance Agreement between you, Arch Hill and Stichting dated as of April 28, 2008. Please contact the undersigned with any questions that you may have regarding this notice of termination. Very truly yours, cc: Theo M.M. Kremers, LTC SCHEDULE OF INVESTORS Bauke Bakhuizen Torenlaan 19, 3aarn, The Netherlands Cornelis J.M. Borst Boksheide 20, 5ersel, The Netherlands Boyer B.V. Boksheide 20, 5ersel, The Netherlands Benno J.G. de Leeuw Leunweg 13, 5ngelen, The Netherlands Benno de Leeuw Holding B.V. Leunweg 13, 5ngelen, The Netherlands Robert L.O. du Chatenier Valkeveenselaan 60, 1aarden, The Netherlands Chadmin B.V. Valkeveenselaan 60, 1aarden, The Netherlands J.F.G.M. Heerschap Heverstraat 8, 6oggel, The Netherlands Cornelis L.M. Meeuwis Ulvenhoutselaan 2, 4reda, The Netherlands Dreamweaver B.V. Ulvenhoutselaan 2, 4reda, The Netherlands Johannes G.L. Mol Kaya WFG Mensing 14, P.O. Box 3192, Willemstad, Curacao, Netherlands Antilles Green Desert NV Kaya WFG Mensing 14, P.O. Box 3192, Willemstad, Curacao, Netherlands Antilles Walter J.M. van der Mee Oude Huizerweg 17, 1laricum, The Netherlands
